          Case
         Case   5:20-cv-00571-G Document
              5:20-cv-00571-PRW  Document6 4 Filed
                                               Filed07/07/20
                                                     06/17/20 Page
                                                               Page1 1ofof3 4



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA
(1) STRIKE, LLC,                            )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )
                                            )    Case No. CIV-20-571-PRW
(1) SANDY CREEK FARMS, INC.,                )
(2) STEVE BARRINGTON,                       )
(3) JOHN DOE #1,                            )
(4) JOHN DOE #2,                            )
(5) JOHN DOE #3, and                        )
(6) JOHN DOE #4,                            )
                                            )
              Defendants.                   )

                            SUMMONS IN A CIVIL ACTION
TO:    Sandy Creek Farms, Inc.
       2311 County Road 1495
       Bradley, OK 73011

       A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you
received it) - or 60 days if you are the United States or a United States agency, or an
officer or employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) - you
must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff’s attorney, whose name and address are:

       Evan G.E. Vincent
       Harry “Skeeter” Jordan
       Braniff Building
       324 North Robinson, Suite 100
       Oklahoma City, OK 73102

        If you fail to respond, judgment by default will be entered against you for the
relief demanded in the complaint. You also must file your answer or motion with the
court.



                   4:07 pm, Jun 17, 2020
            Case
           Case   5:20-cv-00571-G Document
                5:20-cv-00571-PRW  Document6 4 Filed
                                                 Filed07/07/20
                                                       06/17/20 Page
                                                                 Page2 2ofof3 4



                                PROOF OF SERVICE
 (This section should not be filed with the court unless required by Fed.R.Civ.P. 4(1))

      This      summons      for    (name     of    individual    and     title,   if      any)

___________________________ was received by me on (date) __________________.

      []       I personally served the summons on the individual at (place) __________
               _________________ on (date) _________________; or

      []       I left the summons at the individual's residence or usual place of abode with
               (name) ______________________________, a person of suitable age and
               discretion who resides there, on (date) _________________________, and
               mailed a copy to the individual's last known address; or

      []       I served the summons on (name of individual) ______________________,
               who is designated by law to accept service of process on behalf of (name of
               organization) ______________________ on (date) _____________; or

      []    I     returned    the      summons                   unexecuted             because
      ______________________________; or

      []       Other (specify):

      My fees are $ _______ for travel and $ _______ for services, for a total of $
_______.

      I declare under penalty of perjury that this information is true.

Date: ____________________

                                                   _________________________________
                                                   Server's Signature

                                                   ________________________________
                                                   Printed name and title

                                                   _________________________________
                                                   Server's address


Additional information regarding attempted service, etc:
                  Case 5:20-cv-00571-G Document 6 Filed 07/07/20 Page 3 of 3


                                         AFFIDAVIT OF SERVICE

                                                       County:                                           Job:
 Case:              Court:
                                                       WESTERN DISTRICT OF OKLAHOMA                      4616823
 CIV-20-571-PRW     UNITED STATES DISTRICT COURT
 Plaintiff / Petitioner:                               Defendant / Respondent:
 STRIKE, LLC.                                          SANDY CREEK FARMS, INC., STEVE BARRINGTON, ET
                                                       AL

 Received by:                                          For:
 WEST WAY LLC                                          CROWE & DUNLEVY, P.C.

 To be served upon:
 SANDY CREEK FARMS, INC.

                                                                                 of 18 years and not a party
I, James Pierce PSS2019-2, being duly sworn, depose and say: I am over the age
                                                                                       , I was authorized by
to this action, and that within the boundaries of the state where service was effected
                                                                                  herein
law to make service of the documents and informed said person of the contents

Recipient Name / Address:    STEVE BARRINGTON, REGISTERED AGENT, 3736 COUNTY RD 2694, BRADLEY,
                             OK 73011

Manner of Service:           Business, Jun 23, 2020, 5:29 pm CDT

Documents:                   SUMMONS IN A CIVIL ACTION, COMPLAINT

Additional Comments:



                                                         Subscribed and sworn to before me by the affiant who is
                                                         personally known to me.
                                  6-24-2020

Jame Pierce PSS2019-2             Date

                                                         Notary Public


                                                         Date                Commission Expires
